Filed Pursuant to Rule 424(b)(5) Registration No. 333-197259 PROSPECTUS SUPPLEMENT (To Prospectus dated October 17, 2014) Aemetis, Inc. 76,500 Shares of Common Stock We are offering 76,500 shares of our common stock to PenberaParis, LLC, or PenberaParis, the assignee of Advanced BioEnergy, LP, or the Note Purchaser, pursuant to the Amendment to the Note Purchase Agreement and Notes dated July 17, 2015, or the Amendment, among Aemetis, Inc., our subsidiary AE Advanced Fuels, Inc., or the Subsidiary, the Note Purchaser and Advanced BioEnergy GP, LLC.Of these 76,500 shares, (i) 60,000 shares are being issued as additional consideration for the purchase by the Note Purchaser of EB-5 long-term convertible promissory notes issued by the Subsidiary in the aggregate principal amount of at least $25.0 million, and (ii) 16,500 shares are being issued as consideration for an agreement by the Note Purchaser to amend certain such convertible promissory notes in the aggregate principal amount of $6.0 million to reduce the interest rate of such convertible promissory notes from 3% per annum to 2% per annum.Delivery of the shares is expected to be made on or about July 24, 2015. Our common stock is listed on the Nasdaq Stock Market under the symbol “AMTX.”On July 23, 2015, the last reported sale price of our common stock on the Nasdaq Stock Market was $2.93 per share. As the shares are not being sold for cash, we will not receive any proceeds from the sale of shares to PenberaParis.This offering is being made directly by us. We are not using an underwriter or selling agent. Investing in our securities involves a high degree of risk.See the “Risk Factors” section beginning on page S-5 of this prospectus supplement and the corresponding sections in the accompanying prospectus and in our Annual Report on Form 10-K for the year ended December31, 2014, as well as our subsequent filings with the Securities and Exchange Commission under the Securities Exchange Act of 1934, which are incorporated by reference into this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is July 24, 2015 Table of Contents Prospectus Supplement Page ABOUT THIS PROSPECTUS SUPPLEMENT S-ii SPECIAL NOTE REGARDING FORWARD-LOOKING INFORMATION S-iii PROSPECTUS SUPPLEMENT SUMMARY S-1 RISK FACTORS S-4 USE OF PROCEEDS S-15 DETERMINATION OF OFFERING PRICE S-15 MARKET PRICE OF OUR COMMON STOCK AND RELATED STOCKHOLDER MATTERS S-16 CAPITALIZATION S-17 PLAN OF DISTRIBUTION S-18 LEGAL MATTERS S-18 EXPERTS S-18 WHERE YOU CAN FIND MORE INFORMATION S-18 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE S-19 Prospectus Page ABOUT THIS PROSPECTUS 1 AVAILABLE INFORMATION 1 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 2 FORWARD-LOOKING STATEMENTS 3 RISK FACTORS 3 DESCRIPTION OF SECURITIES WE MAY OFFER 4 DESCRIPTION OF CAPITAL STOCK 4 DESCRIPTION OF PREFERRED STOCK 7 DESCRIPTION OF DEBT SECURITIES 8 DESCRIPTION OF WARRANTS 20 DESCRIPTION OF RIGHTS 22 DESCRIPTION OF UNITS 24 RATIO OF EARNINGS TO FIXED CHARGES 25 USE OF PROCEEDS 26 PLAN OF DISTRIBUTION 27 VALIDITY OF THE SECURITIES 29 EXPERTS 29 We have not authorized anyone to provide you with different information than that contained or incorporated by reference in this prospectus supplement, the accompanying prospectus, or in any free writing prospectus that we have authorized for use in connection with this offering.If anyone provides you with different or inconsistent information, you should not rely on it.We are not making an offer to sell these securities in any jurisdiction in which the offer or sale is not permitted or in which the person making that offer or solicitation is not qualified to do so or to anyone to whom it is unlawful to make an offer or solicitation.You should assume that the information in this prospectus supplement, the accompanying prospectus, the documents incorporated by reference in this prospectus supplement and the accompanying prospectus, and in any free writing prospectus that we have authorized for use in connection with this offering, is accurate only as of the date of those respective documents, regardless of the time of delivery of this prospectus supplement, the accompanying prospectus or any related free writing prospectus, or any sale of a security.Our business, financial condition, results of operations and prospects may have changed since those dates.You should read this prospectus supplement, the accompanying prospectus, the documents incorporated by reference in this prospectus supplement and the accompanying prospectus, and any free writing prospectus that we have authorized for use in connection with this offering, in their entirety before making an investment decision.You should also read and consider the information in the documents to which we have referred you in the section of this prospectus supplement entitled “Incorporation of Certain Information by Reference.” S-i ABOUT THIS PROSPECTUS SUPPLEMENT You should carefully read this entire prospectus supplement and the accompanying prospectus, including the information included and referred to under “Risk Factors” below, the information incorporated by reference in this prospectus supplement and in the accompanying prospectus, and the financial statements and the other information incorporated by reference in the accompanying prospectus, before making an investment decision. This prospectus supplement and the accompanying prospectus form part of a registration statement on Form S-3 that we filed with the Securities and Exchange Commission, or SEC, using a “shelf” registration process.This document contains two parts.The first part consists of this prospectus supplement, which provides you with specific information about this offering.The second part, the accompanying prospectus, provides more general information, some of which may not apply to this offering.Generally, when we refer only to the “prospectus,” we are referring to both parts combined.This prospectus supplement may add, update, or change information contained in the accompanying prospectus.To the extent that any statement we make in this prospectus supplement is inconsistent with statements made in the accompanying prospectus or any documents incorporated by reference herein or therein, the statements made in this prospectus supplement will be deemed to modify or supersede those made in the accompanying prospectus and such documents incorporated by reference herein and therein. Unless the context otherwise requires, the terms “Aemetis, Inc.,” “Company,” “our company,” “we,” “us,” or “our” refer to Aemetis, Inc., a Nevada corporation, and its subsidiaries. This prospectus supplement and the accompanying prospectus relate to the offering of common stock pursuant to the Amendment.Before buying any securities offered hereby, we urge you to carefully read this prospectus supplement and the accompanying prospectus, together with the information incorporated herein and therein by reference as described under the headings “Where You Can Find More Information” and “Incorporation of Certain Information by Reference.”These documents contain important information that you should consider when making your investment decision.This prospectus supplement may add, update, or change information in the accompanying prospectus. This prospectus supplement and the accompanying prospectus contain summaries of certain provisions contained in some of the documents described herein, but reference is made to the actual documents for complete information.All of the summaries are qualified in their entirety by the actual documents.Copies of some of the documents referred to herein have been or will be filed as exhibits to the registration statement of which this prospectus is a part or as exhibits to documents incorporated by reference herein, and you may obtain copies of those documents as described below under the headings “Where You Can Find More Information” and “Incorporation of Certain Information by Reference.” The industry and market data and other statistical information contained in the documents we incorporate by reference are based on our own estimates, independent publications, government publications, reports by market research firms or other published independent sources, and, in each case, are believed by us to be reasonable estimates.Although we believe these sources are reliable, we have not independently verified the information. S-ii SPECIAL NOTE REGARDING FORWARD-LOOKING INFORMATION This prospectus supplement, including the sections entitled “Prospectus Supplement Summary” and “Risk Factors,” the accompanying prospectus, and the documents incorporated by reference herein and therein contain forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, or the Securities Act, and Section21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act.All statements other than statements of historical fact contained in or incorporated by reference into this prospectus supplement or the accompanying prospectus, including statements regarding our future operating results and financial position, business strategy, and plans and objectives for future operations, are forward-looking statements. Forward-looking statements in this prospectus include, without limitation, statements regarding: ● our plans to condense and sell CO2; ● the anticipated release of funds in escrow with respect to our EB-5 program; ● our ability to capitalize on the EPA’s approval of grain sorghum as an Advanced Biofuel feedstock; ● the establishment of a multi-thousand acre grain sorghum program in California’s Central Valley; ● our ability to commercialize the Z-microbe technology or other technologies to expand the production of renewable advanced biofuels and bio-chemicals; ● our ability to capitalize on regulatory changes that impact the market for biodiesel; ● the elimination of certain subsidies for diesel in India; ● the distillation column at our India Plant and the International Sustainability and Carbon Certification providing for expanded access to European markets; ● our ability to continue to develop and utilize value-added byproduct processing systems; ● our ability to capitalize on the growth potential of the biodiesel industry in India; and ● our ability to expand alternative markets for biodiesel and its byproducts. In many cases, you can identify forward-looking statements by terms such as “may,” “should,” “expects,” “plans,” “anticipates,” “could,” “intends,” “target,” “projects,” “contemplates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of these terms or other similar expressions. The forward-looking statements contained in or incorporated by reference into this prospectus supplement or the accompanying prospectus reflect our views as of the date of this prospectus supplement about future events and are subject to risks, uncertainties, assumptions and changes in circumstances that may cause our actual results, performance or achievements to differ significantly from those expressed or implied in any forward-looking statement.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future events, results, performance or achievements.A number of important factors could cause actual results to differ materially from those indicated by the forward-looking statements, including, without limitation, those factors described in “Risk Factors.” You are urged to consider these factors carefully in evaluating the forward-looking statements and are cautioned not to place undue reliance on these forward-looking statements.All of the forward-looking statements we have included in or incorporated by reference into this prospectus supplement or the accompanying prospectus are based on information available to us on the date of the applicable document.We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise, except as otherwise required by law.Thus, you should not assume that our silence over time means that actual events are bearing out as expressed or implied in such forward-looking statements.You should read this prospectus supplement and the accompanying prospectus, together with the documents we have filed with the SEC that are incorporated by reference and any free writing prospectus that we may authorize for use in connection with this offering completely and with the understanding that our actual future results may be materially different from what we expect.We qualify all of the forward-looking statements in the foregoing documents by these cautionary statements. S-iii PROSPECTUS SUPPLEMENT SUMMARY The following summary of our business highlights some of the information contained elsewhere in or incorporated by reference into this prospectus supplement or the accompanying prospectus.Because this is only a summary, however, it does not contain all of the information that may be important to you.You should carefully read this prospectus supplement and the accompanying prospectus, including the documents incorporated by reference, which are described under “Incorporation of Certain Information by Reference” in this prospectus supplement and the accompanying prospectus.You should also carefully consider the matters discussed in the section in this prospectus supplement entitled “Risk Factors” and in the accompanying prospectus and in other documents incorporated herein by reference.Moreover, the information contained in this prospectus supplement includes “forward-looking statements,” which are based on current expectations and beliefs concerning future developments and their potential effects on us.There can be no assurance that future developments actually affecting us will be those anticipated.See the previous two pages of this prospectus supplement for cautionary information regarding forward-looking statements. Our Company We are an international renewable fuels and biochemicals company focused on the production of advanced fuels and chemicals through the acquisition, development and commercialization of innovative technologies that replace traditional petroleum-based products by conversion of first-generation ethanol and biodiesel plants into advanced biorefineries. We operate in two reportable geographic segments:“North America” and “India.” North America We own and operate a 60 million gallon per year capacity (55 million gallon nameplate capacity) ethanol plant in Keyes, California, or the Keyes plant, which was acquired through a merger with its previous owner, Cilion, Inc., in 2012.The Keyes plant is a dry mill ethanol production facility that was upgraded by Aemetis to utilize either corn or grain sorghum as feedstock.In addition, the plant produces high quality wet distillers grain, or WDG, and condensed distillers solubles, or CDS, as co-products of the ethanol production process, which are sold as a high protein, livestock feed supplements to local dairies and feedlots, as well as corn oil. An additional byproduct is CO2, which Aemetis plans to condense into liquid CO2 and sell to local food processors and other customers after construction of a conversion unit is completed at the Keyes plant. The Keyes plant is located adjacent to the Union Pacific Railroad and Highway 99, two major transportation arteries in California’s Central Valley region, providing convenient transportation to and from the plant for inbound feedstock and outbound fuel and feed co-products. During the third quarter of 2013, we were granted approval by the Environmental Protection Agency, or EPA, to produce ethanol using grain sorghum and biogas utilizing the plant’s existing Combined Heat & Power, or CHP, steam turbine system to produce advanced biofuels and generate higher-value Advanced Biofuels Renewable Identification Numbers, or RINs.Advanced biofuels and the related RINs generally sell at a premium compared to corn-based biofuels.Concurrently, the EPA approved Advanced Biofuels RINs for separated food waste feedstock through the processing of certain food/beverage waste streams at the Keyes plant. During 2014, we produced four products at the Keyes plant:denatured ethanol, WDG, corn oil and CDS.During 2014, we sold 100% of the ethanol and WDG we produced to J.D. Heiskell pursuant to a purchase agreement established with J.D. Heiskell.J.D. Heiskell in turn sells 100% of our ethanol to Kinergy and 100% of our WDG to A.L. Gilbert, a local feed and grain business. Corn oil is sold directly by Aemetis to local animal feedlots (primarily poultry) as well as feed mills for use in various animal feed products. Small amounts of CDS were sold to various local third parties as an animal feed supplement.Ethanol pricing for sales to J.D. Heiskell is determined pursuant to a marketing agreement between the Company and Kinergy Marketing LLC, and is generally based on daily and monthly pricing for ethanol delivered to the San Francisco Bay Area as published by the Oil Price Information Service, or OPIS, as well as quarterly contracts negotiated by Kinergy with numerous fuel blenders.The price for WDG is determined monthly pursuant to a marketing agreement between the Company and A.L. Gilbert Co., and is generally determined in reference to the price of dry distillers grains, or DDG, corn and other protein feedstuffs. S-1 We intend to capitalize on the approval by the EPA establishing grain sorghum as an approved renewable advanced biofuel feedstock pathway (in combination with landfill gas and CHP) for the production of Advanced Biofuels and associated Advanced Biofuels RINs. Through our strategic location, allowing access to the Pacific Ocean via the nearby Port of Stockton, and adjacent access to the Union Pacific railroad, the Keyes plant can, and has, procured substantial amounts of grain sorghum from both international and domestic sources.Additionally, the Keyes plant has ready access to biogas for the production of Advanced Biofuels under the approved EPA Pathway.We have entered into a multi-year contract with Chromatin, Inc., an advanced grain sorghum seed and technology provider, to establish a multi-thousand acre local grain sorghum growing program with farmers in California’s Central Valley.In 2014, we were awarded a $3 million dollar matching grant from the California Energy Commission for the acquisition of milo for the production of lower carbon fuel ethanol, and to fully develop the in-state grain sorghum growing program. In December 2012, the EPA announced the approval of grain sorghum as an Advanced Biofuel feedstock when made with biogas in a production facility with CHP.On January 15, 2013 our ethanol production facility was idled to upgrade the plant to generate D5 Advanced Biofuels RINs under the new EPA rule, due to unfavorable market conditions, and to conduct maintenance on the plant for the first time since commencing ethanol production in April 2011.In April 2013, we restarted our ethanol production facility and ran the plant on a continual basis through the rest of the year. The Keyes plant operated on a continuous basis for all of 2014. During 2014, we continued to invest in research and development to further the production of advanced biofuels using the resources and technology of the Z-microbe™ to produce renewable chemicals and advanced fuels from renewable feedstocks. Our objective is to continue to look for ways to commercialize this technology and other new technologies to expand the production of advanced biofuel technologies and other bio-chemicals. India We built, own and operate a 50 million gallon per year capacity distilled biodiesel and refined glycerin plant on the East Coast of India in the port city of Kakinada, Andhra Pradesh. During 2014, we produced or sold four products at the India plant:biodiesel, crude glycerin, refined glycerin, and non-edible refined palm oil, or NRPO / Stearin.Crude glycerin held in inventory or produced as a by-product of biodiesel production was further processed into refined glycerin and crude palm oil was further processed into NRPO for sale to customers.During 2014, we were able to further develop sales channels and increase sales of refined glycerin.During portions of 2013 and 2014, we were able to utilize our refining unit to refine crude palm oil into NRPO and subsequently sell any NRPO we did not use for the production of biodiesel.Crude glycerin, which we did not produce, was purchased on the open market from both domestic and foreign suppliers, and further processed to fill the demand for refined glycerin in India. During 2014, the Indian government completed their plan to eliminate subsidies for diesel and allowed the domestic price to float to the market price. Our biodiesel pricing is indexed to the price of petroleum diesel, and as such, the increase in the price of petroleum diesel is expected to favorably impact the profitability of our Indian operations.During 2013, the Company began construction of a biodiesel distillation column allowing for the biodiesel produced at the Kakinada plant to be more readily adopted by customers in the European Union due to its higher purity levels, and began certification requirements necessary to meet the European Union International Sustainability and Carbon Certification, or ISCC, standard.The biodiesel distillation column and the ISCC certification were completed in January 2014, allowing for further access to European markets for our biodiesel products. Our History We were incorporated in Nevada in 2006 under the name American Ethanol, Inc.We completed a reverse merger of American Ethanol, Inc. with Marwich II, Ltd., a public shell company, on December 7, 2007. For accounting purposes, the reverse merger was treated as a reverse acquisition with American Ethanol as the acquirer and Marwich as the acquired party. After consummation of the reverse merger, we changed our name to AE Biofuels, Inc. In 2011, we acquired Zymetis, Inc., a biotechnology company with a patented organism that enables the production of renewable advanced biofuels and biochemicals.As a part of the acquisition, we changed our name to Aemetis, Inc.In 2012, we acquired all of the outstanding shares of Cilion, Inc., and thereby acquired the Keyes plant. Our Offices We maintain our principal executive offices and corporate headquarters at 20400 Stevens Creek Blvd., Suite 700, Cupertino, CA 95014.Our telephone number is (408) 213-0940.Our website is www.aemetis.com.Other than as described in “Where You Can Find More Information” below, the information on, or that can be accessed through, our website is not incorporated by reference in this prospectus supplement or the accompanying prospectus, and you should not consider it to be a part of this prospectus supplement or the accompanying prospectus.Our website address is included as an inactive textual reference only. S-2 The Offering Issuer Aemetis, Inc. Securities Offered 76,500 shares of common stock. Purchaser PenberaParis, the assignee of the Note Purchaser, pursuant to the Amendment. Purchase Price Of these 76,500 shares, (i) 60,000 shares are being issued as additional consideration for the purchase by the Note Purchaser of EB-5 long-term convertible promissory notes issued by the Subsidiary in the aggregate principal amount of at least $25.0 million, and (ii) 16,500 shares are being issued as consideration for an agreement by the Note Purchaser to amend certain such convertible promissory notes in the aggregate principal amount of $6.0 million to reduce the interest rate of such convertible promissory notes from 3% per annum to 2% per annum. Settlement Date On or about July 24, 2015. Nasdaq Symbol “AMTX.” Use of Proceeds The shares covered by this prospectus supplement are being issued pursuant to the Amendment. The Company will receive no cash proceeds in connection with the issuance of these shares. Risk Factors Investing in our common stock involves risks.You should carefully consider the risks described under “Risk Factors” in this prospectus supplement, in our most recent Annual Report on Form10-K and our subsequent Quarterly Reports on Form10-Q as well as the other information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus before making a decision to invest in our common stock. S-3 RISK FACTORS An investment in our securities involves a high degree of risk.Before deciding whether to invest in our securities, you should carefully consider the risks described below, together with the other information in this prospectus supplement and the accompanying prospectus and the information contained in our other filings with the SEC, which are incorporated by reference in this prospectus supplement and the accompanying prospectus in their entirety, together with other information in this prospectus supplement, the accompanying prospectus, the information and documents incorporated by reference herein and therein, and in any free writing prospectus that we have authorized for use in connection with this offering.If any of these risks actually occurs, our business, financial condition, results of operations, or cash flow could be seriously harmed.This could cause the trading price of our securities to decline, resulting in a loss of all or part of your investment. Risks Related to our Overall Business Historically, we have incurred significant losses.If we continue to incur losses, we may have to curtail our operations, which may prevent us from successfully operating and expanding our business. For the three months ended March 31, 2015, we reported a net loss of $8.6 million, and we have incurred significant losses in the past.Historically, we have relied upon cash from debt and equity financing activities to fund substantially all of the cash requirements of our activities.As of March 31, 2015, we had an accumulated deficit of approximately $95.8 million.For our fiscal years ended December 31, 2014, 2013 and 2012, we reported a net income of $7.1 million, net loss of $24.4 million and net loss of $4.3 million, respectively, primarily comprised of interest and fees related to our senior debt.We may continue to incur losses for an indeterminate period of time and may not achieve consistent profitability.An extended period of losses or negative cash flow may prevent us from successfully operating and expanding our business. We are dependent upon our working capital agreements with J.D. Heiskell and Secunderabad Oils Limited. Our ability to operate our Keyes plant depends on maintaining our working capital agreement with J.D. Heiskell, or Heiskell, and our ability to operate our biodiesel plant in India depends on maintaining our working capital agreement with Secunderabad Oils Limited, or Secunderabad.The Heiskell agreement provides for an initial term of one year with automatic one-year renewals; provided, however, that Heiskell may terminate the agreement by notice 90 days prior to the end of the initial term or any renewal term.The current term extends through December 31, 2015.In addition, the agreement may be terminated at any time upon a default, such as payment default, bankruptcy, acts of fraud or material breach under one of our related agreements with Heiskell.The Secunderabad agreement may be terminated at any time by either party upon written notice.If we are unable to maintain these strategic relationships, we will be required to locate alternative sources of working capital and corn or sorghum supply, which we may be unable to do in a timely manner or at all.If we are unable to maintain our current working capital arrangements or locate alternative sources of working capital, our ability to operate our plants will be negatively affected. Disruptions in ethanol production infrastructure may adversely affect our business, results of operations and financial condition. Our business depends on the continuing availability of rail, road, port, storage and distribution infrastructure. In particular, due to limited storage capacity at the Keyes plant and other considerations related to production efficiencies, the Keyes plant depends on just-in-time delivery of corn and grain sorghum. The delivery and transformation of feedstock requires a significant and uninterrupted supply of corn and grain sorghum, principally delivered by rail, as well as other raw materials and energy, primarily electricity and natural gas. The prices of rail, electricity and natural gas have fluctuated significantly in the past and may fluctuate significantly in the future. The national rail system, as well as local electricity and gas utilities may not be able to reliably supply the rail logistics, electricity and natural gas that the Keyes plant will need or may not be able to supply those resources on acceptable terms. Any disruptions in the ethanol production infrastructure, whether caused by labor difficulties, earthquakes, storms, other natural disasters or human error or malfeasance or other reasons, could prevent timely deliveries of corn, grain sorghum or other raw materials and energy and may require the Keyes plant to halt production which could have a material adverse effect on our business, results of operations and financial condition. S-4 Our results from operations are primarily dependent on the spread between the feedstock and energy we purchase and the fuel, animal feed and other products we sell. The results of our ethanol production business in the U.S. are significantly affected by the spread between the cost of the corn and natural gas that we purchase and the price of the ethanol, distillers grains and corn oil that we sell. Similarly, in India our biodiesel business is primarily dependent on the price difference between the costs of the feedstock we purchase (principally NRPO and crude glycerin) and the products we sell (principally distilled biodiesel and refined glycerin). The markets for ethanol, biodiesel, distiller grains, corn oil and glycerin are highly volatile and subject to significant fluctuations. Any decrease in the spread between prices of the commodities we buy and sell, whether as a result of an increase in feedstock prices or a reduction in ethanol or biodiesel prices, would adversely affect our financial performance and cash flow and may cause us to suspend production at either of our plants. The price of ethanol is volatile and subject to large fluctuations, and increased ethanol production may cause a decline in ethanol prices or prevent ethanol prices from rising, either of which could adversely impact our results of operations, cash flows and financial condition. The market price of ethanol is volatile and subject to large fluctuations. The market price of ethanol is dependent upon many factors, including the supply of ethanol and the demand for gasoline, which is in turn dependent upon the price of petroleum which is also highly volatile and difficult to forecast.Fluctuations in the market price of ethanol may cause our profitability or losses to fluctuate significantly.In addition, domestic ethanol production capacity increased significantly in the last decade.Demand for ethanol may not increase commensurate with increases in supply, which could lead to lower ethanol prices. Demand for ethanol could be impaired due to a number of factors, including regulatory developments and reduced United States gasoline consumption. Reduced gasoline consumption has occurred in the past and could occur in the future as a result of increased gasoline or oil prices. Decreasing gasoline prices may negatively impact the selling price of ethanol which could reduce our ability to operate profitably. The price of ethanol tends to change in relation to the price of gasoline. Recently, as a result of a number of factors including the current world economy, the price of gasoline has decreased. In correlation to the decrease in the price of gasoline, the price of ethanol has also decreased. Decreases in the price of ethanol reduce our revenue. Our profitability depends on a favorable spread between our corn and natural gas costs and the price we receive for our ethanol. If ethanol prices fall during times when corn and/or natural gas prices are high, we may not be able to operate profitably. We may be unable to execute our business plan. The value of our long-lived assets is based on our ability to execute our business plan and generate sufficient cash flow to justify the carrying value of our assets. Should we fall short of our cash flow projections, we may be required to write down the value of these assets under accounting rules and further reduce the value of our assets. We can make no assurances that future cash flows will develop and provide us with sufficient cash to maintain the value of these assets, thus avoiding future impairment to our asset carrying values. As a result, we may need to write down the carrying value of our long-lived assets. In addition, we intend to modify or adapt third party technologies at the Keyes ethanol plant and at the India biodiesel plant to accommodate alternative feedstocks and improve operations. After we design and engineer a specific integrated upgrade to either or both plants to allow us to produce products other than their existing products, we may not receive permission from the regulatory agencies to install the process at one or both plants. Additionally, even if we are able to install and begin operations of an integrated advanced fuels and/or bio-chemical plant, we cannot assure you that the technology will work and produce cost effective products because we have never designed, engineered nor built this technology into an existing bio-refinery. Similarly, our plans to add a CO2­ conversion unit at the Keyes plant may not be successful as a result of financing, issues in the design or construction process, or our ability to sell liquid CO2 at cost effective prices. Any inability to execute our business plan may have a material adverse effect on our operations, financial position, and ability to pay dividends and continue as a going concern. S-5 We are dependent on, and vulnerable to any difficulties of, our principal suppliers and customers. We buy all of the feedstock for the Keyes plant from one supplier, Heiskell.Under our agreements with Heiskell, we are only permitted to purchase feedstock from other suppliers upon the satisfaction of certain conditions.In addition, we have contracted to sell all of the WDG, CDS, corn oil and ethanol we produce at the Keyes plant to Heiskell.Heiskell, in turn, sells all ethanol produced at the Keyes plant to Kinergy Marketing and all WDG and syrup to A.L. Gilbert.If Heiskell were to fail to deliver adequate feedstock to our plant or fail to purchase all the product we produce, if Kinergy were to fail to purchase all of the ethanol we produce, if A.L. Gilbert were to fail to purchase all of the WDG and syrup we produce, or if any of them were otherwise to default on our agreements with them or fail to perform as expected, we may be unable to find replacement suppliers or purchasers, or both, in a reasonable time or on favorable terms, any of which could materially adversely affect our results from operations and financial results. We are currently in default on our term loan with the State Bank of India. On March 10, 2011, one of our subsidiaries, Universal Biofuels Pvt. Ltd., or UBPL, received a demand notice from the State Bank of India under the Agreement of Loan for Overall Limit dated as of June26, 2008.The notice informed UBPL that an event of default had occurred for failure to make an installment payment on the loan commencing June2009 and demanded repayment of the entire outstanding indebtedness of 19.60 crores (approximately $3.2million) together with all accrued interest thereon and any applicable fees and expenses.Upon the occurrence and during the continuance of the default, interest accrues at the default interest rate of 2% above the State Bank of India Advance Rate pursuant to the agreement.The State Bank of India has filed a legal case before the Debt Recovery Tribunal, Hyderabad, or DRT, for recovery of approximately $5.9 million against the Company and also impleaded Andhra Pradesh Industrial Infrastructure Corporation, or APIIC, to expedite the registration of the sale deed of the property on which the UBPL facility is located.If the Company is unable to prevail in this legal case, DRT may pass a decree for recovery of the amount due, which mayinclude seizingproperty.Interest continues to accrue at the default rate in the amount of approximately $66,000 per month during the continuance of default.If the DRT were to issue an order to seize our India plant and we were unable to successfully stay the order, our operations and financial position would be adversely affected. We may be unable to repay or refinance our Third Eye Capital Notes upon maturity. Under our note facilities with Third Eye Capital Corporation, or Third Eye Capital, we owed approximately $56.2 million, excluding debt discounts, as of March 31, 2015. Our indebtedness and interest payments under these note facilities are currently substantial and may adversely affect our cash flow, cash position and stock price. These notes are currently due in July 2015 although the maturity can be extended to April 2016 upon payment of certain fees. We have been able to extend our indebtedness in the past, but we may not be able to continue to extend the maturity of these notes. We may not have sufficient cash available at the time of maturity to repay this indebtedness. We have default covenants that may accelerate the maturities of these notes. We may not have sufficient assets or cash flow available to support refinancing these notes at market rates or on terms that are satisfactory to us. If we are unable to extend the maturity of the notes or refinance on terms satisfactory to us, we may be forced to refinance on terms that are materially less favorable, seek funds through other means such as a sale of some of our assets, or otherwise significantly alter our operating plan, any of which could have a material adverse effect on our business, financial condition, and results of operations. Additionally, if we are unable to amend our current note purchase agreement with Third Eye Capital, our ability to pay dividends could be restrained. Our business is dependent on external financing and cash from operations to service debt and provide future growth. The adoptions of new technologies at our ethanol and biodiesel plants, along with working capital, are financed in part through debt facilities.We may need to seek additional financing to continue or grow our operations.However, generally unfavorable credit market conditions may make it difficult to obtain necessary capital or additional debt financing on commercially viable terms or at all.If we are unable to pay our debt we may be forced to delay or cancel capital expenditures, sell assets, restructure our indebtedness, seek additional financing or file for bankruptcy protection.Debt levels or debt service requirements may limit our ability to borrow additional capital, make us vulnerable to increases in prevailing interest rates, subject our assets to liens, limit our ability to adjust to changing market conditions or place us at a competitive disadvantage to our competitors.Should we be unable to generate enough cash from our operations or secure additional financing to fund our operations and debt service requirements, we may be required to postpone or cancel growth projects, reduce our operations, or may be unable to meet our debt repayment schedules.Any one of these events would likely have a material adverse effect on our operations and financial position. S-6 There can be no assurance that our existing cash flow from operations will be sufficient to sustain operations and to the extent that we are dependent on credit facilities to fund operations or service debt there can be no assurances that we will be successful at securing funding from our senior lender or significant shareholders. Should the Company require additional financing, there can be no assurances that the additional financing will be available on terms satisfactory to the Company.Our ability to identify and enter into commercial arrangements with feedstock suppliers in India depends on maintaining our operations agreement with Secunderabad, who is currently providing us with working capital for our Kakinada facility.If we are unable to maintain this strategic relationship, our business may be negatively affected.In addition, the ability of Secunderabad to continue to provide us with working capital depends in part on the financial strength of Secunderabad and its banking relationships.If Secunderabad is unable or unwilling to continue to provide us with working capital, our business may be negatively affected.Our ability to enter into commercial arrangements with feedstock suppliers in California depends on maintaining our operations agreement with Heiskell, who is currently providing us with working capital for our Keyes plant.If we are unable to maintain this strategic relationship, our business may be negatively affected.In addition, the ability of Heiskell to continue to provide us with working capital depends in part on the financial strength of Heiskell and its banking relationships.If Heiskell is unable or unwilling to continue to provide us with working capital, our business may be negatively affected.There is no assurance that UBPL or the Company will be able to obtain alternative funding in the event the State Bank of India demands payment and immediate acceleration would have a significant adverse impact on UBPL or the Company’s near term liquidity and our ability to operate our biodiesel plant.Our consolidated financial statements do not include any adjustments to the classification or carrying values of our assets or liabilities that might be necessary as a result of the outcome of this uncertainty. We may not receive the funds we expect under our EB-5 program The EB-5 program allows for the issuance of up to 72 subordinated convertible promissory notes, each in the amount of $0.5 million due and payable four years from the date of the note for a total aggregate principal amount of up to $36.0 million. Deposits held in escrow pending investor approval by the U.S. Citizenship and Immigration Services, or USCIS, were $5.5 million at March 31, 2015. The release of those funds to us is subject to the approval of the USCIS, which could take a year or more to obtain. Additionally, the USCIS could deny approval of the loans, and then we would not receive some or all of the subscribed funds. If the USCIS takes longer to approve the release of funds in escrow, or does not approve the loans at all, it would have a material adverse effect on our cash flows available for operations, and thus could have a material adverse effect on our results of operations. We face competition for our bio-chemical and transportation fuels products from providers of petroleum-based products and from other companies seeking to provide alternatives to these products, many of whom have greater resources and experience than we do, and if we cannot compete effectively against these companies we may not be successful. Our renewable products compete with both the traditional, largely petroleum-based bio-chemical and fuels products that are currently being used in our target markets and with the alternatives to these existing products that established enterprises and new companies are seeking to produce.The oil companies, large chemical companies and well-established agricultural products companies with whom we compete are much larger than we are, and have, in many cases, well developed distribution systems and networks for their products. In the transportation fuels market, we compete with independent and integrated oil refiners, advanced biofuels companies and biodiesel companies. Refiners compete with us by selling traditional fuel products and some are also pursuing hydrocarbon fuel production using non-renewable feedstocks, such as natural gas and coal, as well as processes using renewable feedstocks, such as vegetable oil and biomass. We also expect to compete with companies that are developing the capacity to produce diesel and other transportation fuels from renewable resources in other ways. S-7 With the emergence of many new companies seeking to produce chemicals and fuels from alternative sources, we may face increasing competition from alternative fuels and chemicals companies. As they emerge, some of these companies may be able to establish production capacity and commercial partnerships to compete with us. If we are unable to establish production and sales channels that allow us to offer comparable products at attractive prices, we may not be able to compete effectively with these companies. The high concentration of our sales within the ethanol production industry could result in a significant reduction in sales and negatively affect our profitability if demand for ethanol declines. We expect our U.S. operations are to be substantially focused on the production of ethanol and its co-products for the foreseeable future. We may be unable to shift our business focus away from the production of ethanol to other renewable fuels or competing products. Accordingly, an industry shift away from ethanol or the emergence of new competing products may reduce the demand for ethanol. A downturn in the demand for ethanol could materially and adversely affect our sales and profitability. Our operations are subject to environmental, health and safety laws, regulations and liabilities. Our operations are subject to various federal, state and local environmental laws and regulations, including those relating to the discharge of materials into the air, water and ground, the generation, storage, handling, use, transportation and disposal of hazardous materials, access to and impacts on water supply, and the health and safety of our employees.In addition, our operations and sales in India subject us to risks associated with foreign laws, policies and regulations.Some of these laws and regulations require our facilities to operate under permits or licenses that are subject to renewal or modification.These laws, regulations and permits can require expensive emissions testing and pollution control equipment or operational changes to limit actual or potential impacts to the environment.A violation of these laws and regulations or permits or license conditions can result in substantial fines, natural resource damages, criminal sanctions, permit revocations and facility shutdowns.We may not be at all times in compliance with these laws, regulations, permits or licenses or we may not have all permits or licenses required to operate our business.We may be subject to legal actions brought by environmental advocacy groups and other parties for actual or alleged violations of environmental laws, permits or licenses.In addition, we may be required to make significant capital expenditures on an ongoing basis to comply with increasingly stringent environmental laws, regulations, permit and license requirements. We may be liable for the investigation and cleanup of environmental contamination at the Keyes plant and at off-site locations where we arrange for the disposal of hazardous substances.If hazardous substances have been or are disposed of or released at sites that undergo investigation or remediation by regulatory agencies, we may be responsible under CERCLA or other environmental laws for all or part of the costs of investigation and remediation, and for damage to natural resources.We also may be subject to related claims by private parties alleging property damage and personal injury due to exposure to hazardous or other materials at or from those properties. Some of these matters may require us to expend significant amounts for investigation, cleanup or other costs. New laws, new interpretations of existing laws, increased governmental enforcement of environmental laws or other developments could require us to make additional significant expenditures.Continued government and public emphasis on environmental issues can be expected to result in increased future investments for environmental controls at our production facilities.Environmental laws and regulations applicable to our operations now or in the future, more vigorous enforcement policies and discovery of currently unknown conditions may require substantial expenditures that could have a negative impact on our results of operations and financial condition. Emissions of carbon dioxide resulting from manufacturing ethanol are not currently subject to permit requirements.If new laws or regulations are passed relating to the production, disposal or emissions of carbon dioxide, we may be required to incur significant costs to comply with such new laws or regulations. S-8 Our business is affected by greenhouse gas and climate change regulation. The operations at our Keyes plant will result in the emission of carbon dioxide into the atmosphere.In March 2010, the EPA released its final regulations on the Renewable Fuels Standard Program, or RFS2.We believe the EPA’s final RFS2 regulations grandfather the Keyes plant at its current capacity, however, compliance with future legislation may require us to take action unknown to us at this time that could be costly, and require the use of working capital, which may or may not be available, preventing us from operating as planned, which may have a material adverse effect on our operations and cash flow. A change in government policies may cause a decline in the demand for our products. The domestic ethanol industry is highly dependent upon a myriad of federal and state regulations and legislation, and any changes in legislation or regulation could adversely affect our results of operations and financial position.Other federal and state programs benefiting ethanol generally are subject to U.S. government obligations under international trade agreements, including those under the World Trade Organization Agreement on Subsidies and Countervailing Measures, and may be the subject of challenges, in whole or in part.Growth and demand for ethanol and biodiesel is largely driven by federal and state government mandates or blending requirements, such as the Renewable Fuel Standard, or RFS.Any change in government policies could have a material adverse effect our business and the results of our operations. Ethanol can be imported into the United States duty-free from some countries, which may undermine the domestic ethanol industry.Production costs for ethanol in these countries can be significantly less than in the United States and the import of lower price or lower carbon value ethanol from these countries may reduce the demand for domestic ethanol and depress the price at which we sell our ethanol. Waivers of the RFS minimum levels of renewable fuels included in gasoline could have a material adverse effect on our results of operations.Under the Energy Policy Act, the U.S. Department of Energy, in consultation with the Secretary of Agriculture and the Secretary of Energy, may waive the renewable fuels mandate with respect to one or more states if the Administrator of the Environmental Protection Agency determines that implementing the requirements would severely harm the economy or the environment of a state, a region or the nation, or that there is inadequate supply to meet the requirement.Any waiver of the RFS with respect to one or more states would reduce demand for ethanol and could cause our results of operations to decline and our financial condition to suffer. In November 2013, the EPA initially proposed a waiver to the RFS by reducing the RFS for 2014 from the previous requirement of 18.15 billion gallons to a revised level of 15.21 billion gallons.The EPA proposal represented a reduction of approximately 16% from the original RFS fuel volume for 2014.On May 29, 2015, the EPA proposed volume requirements for 2014, 2015 and 2016. The proposed renewable volume obligations of conventional ethanol to be blended into the U.S. fuel supply are 13.2 billion gallons for 2014, 13.4 billion gallons for 2015 and 14.0 billion gallons for 2016. There is a comment period open until July 27, 2015. The EPA is obligated by consent decree to finalize the renewable volume obligations by November 30, 2015. We may encounter unanticipated difficulties in converting the Keyes plant to accommodate alternative feedstocks, new chemicals used in the fermentation and distillation process, or new mechanical production equipment. In order to improve the operations of the Keyes plant and execute on our business plan, we intend to modify the plant to accommodate alternative feedstocks and new chemical and/or mechanical production processes.We may not be able to successfully implement these modifications, and they may not function as we expect them to.These modifications may cost significantly more to complete than our estimates.The plant may not operate at nameplate capacity once the changes are complete.If any of these risks materialize, they could have a material adverse impact on our results of operation and financial position. We may be subject to liabilities and losses that may not be covered by insurance. Our employees and facilities are subject to the hazards associated with producing ethanol and biodiesel.Operating hazards can cause personal injury and loss of life, damage to, or destruction of, property, plant and equipment and environmental damage.We maintain insurance coverage in amounts and against the risks that we believe are consistent with industry practice.However, we could sustain losses for uninsurable or uninsured risks, or in amounts in excess of existing insurance coverage.Events that result in significant personal injury or damage to our property or to property owned by third parties or other losses that are not fully covered by insurance could have a material adverse effect on our results of operations and financial position. S-9 Insurance liabilities are difficult to assess and quantify due to unknown factors, including the severity of an injury, the determination of our liability in proportion to other parties, the number of incidents not reported and the effectiveness of our safety program.If we were to experience insurance claims or costs above our coverage limits or that are not covered by our insurance, we might be required to use working capital to satisfy these claims rather than to maintain or expand our operations.To the extent that we experience a material increase in the frequency or severity of accidents or workers’ compensation claims, or unfavorable developments on existing claims, our operating results and financial condition could be materially and adversely affected. Our success depends in part on recruiting and retaining key personnel and, if we fail to do so, it may be more difficult for us to execute our business strategy. Our success depends on our continued ability to attract, retain and motivate highly qualified management, manufacturing and scientific personnel, in particular our Chairman and Chief Executive Officer, Eric McAfee.We do not maintain any key man insurance. Competition for qualified personnel in the renewable fuel and bio-chemicals manufacturing fields is intense.Our future success will depend on, among other factors, our ability to retain our current key personnel and attract and retain qualified future key personnel, particularly executive management.Failure to attract or retain key personnel could have a material adverse effect on our business and results of operations. Our operations subject us to risks associated with foreign laws, policies, regulations and markets. Our sales and manufacturing operations in foreign countries are subject to the laws, policies, regulations and markets of the countries in which we operate.As a result, our foreign manufacturing operations and sales are subject to inherent risks associated with the countries in which we operate.Risks involving our foreign operations include differences or unexpected changes in regulatory requirements, political and economic instability, terrorism and civil unrest, work stoppages or strikes, natural disasters, interruptions in transportation, restrictions on the export or import of technology, difficulties in staffing and managing international operations, variations in tariffs, quotas, taxes and other market barriers, longer payment cycles, changes in economic conditions in the international markets in which our products are sold and greater fluctuations in sales to customers in developing countries.If we are unable to effectively manage the risks associated with our foreign operations, we may experience a material adverse effect in the results of our operations or financial condition. We could be adversely affected by violations of the U.S. Foreign Corrupt Practices Act. Our operations in countries outside the United States, including our operations in India, are subject to anti-corruption laws and regulations, including restrictions imposed by the U.S. Foreign Corrupt Practices Act, or theFCPA. The FCPA and similar anti-corruption laws in other jurisdictions generally prohibit companies and their intermediaries from making improper payments to government officials for the purpose of obtaining or retaining business. We operate in parts of the world that have experienced governmental corruption to some degree and, in certain circumstances, strict compliance with anti-corruption laws may conflict with local customs and practices. Our employees and agents interact with government officials on our behalf, including interactions necessary to obtain licenses and other regulatory approvals necessary to operate our business. These interactions create a risk that actions may occur that could violate the FCPA or other similar laws. Although we have policies and procedures designed to promote compliance with local laws and regulations as well as U.S. laws and regulations, including the FCPA, there can be no assurance that all of our employees, consultants, contractors and agents will abide by our policies. If we are found to be liable for violations of the FCPA or similar anti-corruption laws in other jurisdictions, either due to our own acts or out of inadvertence, or due to the acts or inadvertence of others, we could suffer from criminal or civil penalties which could have a material and adverse effect on our results of operations, financial condition and cash flows. S-10 A substantial portion of our assets and operations are located in India, and we are subject to regulatory, economic and political uncertainties in India. Certain of our principal operating subsidiaries are incorporated in India, and a substantial portion of our assets are located in India. We intend to continue to develop and expand our facilities in India.The Indian government has exercised and continues to exercise significant influence over many aspects of the Indian economy. India’s government has traditionally maintained an artificially low price for certain commodities, including diesel fuel, through subsidies, but has recently begun to reduce such subsidies, which benefits us.We cannot assure you that liberalization policies will continue. Various factors, such as changes in the current federal government, could trigger significant changes in India’s economic liberalization and deregulation policies and disrupt business and economic conditions in India generally and our business in particular.Our financial performance may be adversely affected by general economic conditions and economic and fiscal policy in India, including changes in exchange rates and controls, interest rates and taxation policies, as well as social stability and political, economic or diplomatic developments affecting India in the future. Currency fluctuations among the Indian Rupee and the U.S. dollar could have a material adverse effect on our results of operations. A substantial portion of our revenues are denominated in Rupees. We report our financial results in U.S. dollars. The exchange rates among the Rupee and the U.S. dollar have changed substantially in recent years and may fluctuate substantially in the future.We do not currently engage in any formal currency hedging of our foreign currency exposure, and our results of operations may be adversely affected if the Rupee fluctuates significantly against the U.S. dollar. We are a holding company and there are significant limitations on our ability to receive distributions from our subsidiaries. We conduct substantially all of our operations through subsidiaries and are dependent on cash distributions, dividends or other intercompany transfers of funds from our subsidiaries to finance our operations. Our subsidiaries have not made significant distributions to the Company and may not have funds available for dividends or distributions in the future. The ability of our subsidiaries to transfer funds to us will be dependent upon their respective abilities to achieve sufficient cash flows after satisfying their respective cash requirements, including subsidiary-level debt service on their respective credit agreements. Our current credit agreement with Third Eye Capital requires us to obtain the prior consent of Third Eye Capital to make cash distributions or any intercompany fund transfers. The ability of our Indian operating subsidiary to transfer funds to us is restricted by Indian laws and maybe adversely affected by U.S. tax laws. Under Indian laws, our capital contributions, or future capital contributions, to our Indian operation cannot be remitted back to the United States. Remittance of funds by our Indian subsidiary to us may subject us to significant tax liabilities under U.S. tax laws. Our Chief Executive Officer has outside business interests which could require time and attention. Eric McAfee, our Chairman and Chief Executive Officer, has outside business interests which include his ownership of McAfee Capital.Although Mr.McAfee’s employment agreement requires that he devote reasonable business efforts to our company, this agreement also permits him to devote time to his outside business interests consistent with past practice.As a result, these outside business interests could interfere with Mr.McAfee’s ability to devote time to our business and affairs. Our business may be subject to natural forces beyond our control. Earthquakes, floods, droughts, tsunamis and other unfavorable weather conditions may affect our operations. Natural catastrophes may have a detrimental effect on our supply and distribution channels, causing a delay or prevention of our receipt of raw materials from our suppliers or delivery of finished goods to our customers. In addition, weather conditions may adversely impact the planting, growth, harvest, storage and general availability of any number of the products we may process at our facilities or sell to our customers. The severity of these occurrences, should they ever occur, will determine the extent to which and if our business is materially and adversely affected. S-11 Our ability to utilize our NOL carryforwards may be limited. Under the Internal Revenue Code of 1986, as amended, or the Code, a corporation is generally allowed a deduction in any taxable year for net operating losses, or NOL, carried over from prior taxable years. As of December 31, 2014, we have U.S. federal NOL carryforwards of approximately $117 million. Such U.S. federal NOL carryforwards expire on various dates between 2027 and 2032. We also have state NOL carryforwards as of December 31, 2014 of approximately $114 million, which expire on various dates between 2027 and 2032. Our ability to deduct these NOL carryforwards and certain other tax attributes against future taxable income could be limited if we experience an “ownership change,” as defined in Section 382 of the Code. In general, an ownership change may result from one or more transactions increasing the aggregate ownership of certain persons (or groups of persons) in our stock by more than 50 percentage points over a testing period (generally three years). Future direct or indirect changes in the ownership of our stock, including sales or acquisitions of our stock by certain stockholders and purchases and issuances of our stock by us, some of which are not in our control, could result in an ownership change. Any resulting limitation on the use of our NOL carryforwards could result in the payment of taxes above the amounts currently estimated and could have a negative effect on our future results of operations and financial position. We are subject to covenants and other operating restrictions under the terms of our debt, which may restrict our ability to engage in some business transactions. Our debt facilities contain covenants restricting our ability, among others, to: ● incur additional debt; ● make certain capital expenditures; ● incur or permit liens to exist; ● enter into transactions with affiliates; ● guarantee the debt of other entities, including joint ventures; ● pay dividends; ● merge or consolidate or otherwise combine with another company; and ● transfer, sell or lease our assets. These restrictions may limit our ability to engage in business transactions that may be beneficial to the Company, or may restrict our ability to execute our business plan. Operational difficulties at our facilities may negatively impact our business. Our operations may experience unscheduled downtimes due to technical or structural failure, political and economic instability, terrorism and civil unrest, natural disasters and other operational hazards inherent to our operations.These hazards may cause personal injury or loss of life, severe damage to or destruction of property, equipment or the environment, and may result in the suspension of operations or the imposition of civil or criminal penalties.Our insurance may not be adequate to cover such potential hazards and we may not be able to renew our insurance on commercially reasonable terms or at all.In addition, any reduction in the yield or quality of the products we produce could negatively impact our ability to market our products.Any decrease in the quality, reduction in volume, or cessation of our operations due to these hazards would have a material adverse effect on the results of our business and financial condition. Our success depends on our ability to manage the growth of our operations. Our strategy envisions a period of rapid growth that may impose a significant burden on our administrative and operational resources and personnel, which if not effectively managed, could impair our growth.The growth of our business will require significant investments of capital and management’s close attention.If we are unable to successfully manage our growth, our sales may not increase commensurately with capital expenditures and investments.Our ability to effectively manage our growth will require us to substantially expand the capabilities of our administrative and operational resources and to attract, train, manage and retain qualified management, technicians and other personnel.In addition to our plans to adopt technologies that expand our operations and product offerings at our biodiesel and ethanol plants, we may seek to enter into strategic business relationships with companies to expand our operations.If we are unable to successfully manage our growth, we may be unable to achieve our business goals, which may have a material adverse effect on the results of our operations and financial condition. S-12 Our mergers, acquisitions, partnerships, and joint ventures may not be as beneficial as we anticipate. We have increased our operations through mergers, acquisitions, partnerships and joint ventures and intend to continue to explore these opportunities in the future.The anticipated benefits of these transactions may take longer to realize than expected, may never be fully realized, or even realized at all.Furthermore, partnerships and joint ventures generally involve restrictive covenants on the parties involved, which may limit our ability to manage these agreements in a manner that is in our best interest.Future mergers, acquisitions, partnerships and joint ventures may involve the issuance of debt or equity, or a combination of the two, as payment for or financing of the business or assets involved, which may dilute ownership interest in our business.Any failure to adequately evaluate and address the risks of and execute on our mergers, acquisitions, partnerships and joint ventures could have an adverse material effect on our business, results of operations and financial position.In connection with such acquisitions and strategic transactions, we may incur unanticipated expenses, fail to realize anticipated benefits, have difficulty incorporating the acquired businesses, our management may become distracted from our core business, and we may disrupt relationships with current and new employees, customers and vendors, incur significant debt, or have to delay or not proceed with announced transactions.The occurrence of any of these events could have an adverse effect on our business. Our business may be significantly disrupted upon the occurrence of a catastrophic event or cyberattack. Our Keyes and India plants are highly automated and rely extensively on the availability of our network infrastructure and our internal technology systems. The failure of our systems due to a catastrophic event, such as an earthquake, fire, flood, tsunami, weather event, telecommunications failure, power failure, cyberattack or war, could adversely impact our business, financial results and financial condition. We have developed disaster recovery plans and maintain backup systems in order to reduce the potential impact of a catastrophic event, however there can be no assurance that these plans and systems would enable us to return to normal business operations. We may be unable to protect our intellectual property. We rely on a combination of patents, trademarks, trade name, confidentiality agreements and other contractual restrictions on disclosure to protect our intellectual property rights.We also enter into confidentiality agreements with our employees, consultants and corporate partners, and control access to and distribution of our confidential information.These measures may not preclude the disclosure of our confidential or proprietary information.Despite efforts to protect our proprietary rights, unauthorized parties may attempt to copy or otherwise obtain and use our proprietary information.Monitoring unauthorized use of our confidential information is difficult, and we cannot be certain that the steps we have taken to prevent unauthorized use of our confidential information, particularly in foreign countries where the laws may not protect proprietary rights as fully as in the U.S., will be effective. Companies in our industry aggressively protect and pursue their intellectual property rights.From time to time, we receive notices from competitors and other operating companies, as well as notices from “non-practicing entities,” or NPEs, that claim we have infringed upon, misappropriated or misused other parties’ proprietary rights.Our success and future revenue growth will depend, in part, on our ability to protect our intellectual property.It is possible that competitors or other unauthorized third parties may obtain, copy, use or disclose our technologies and processes, or confidential employee, customer or supplier data.Any of our existing or future patents may be challenged, invalidated or circumvented. We may not be able to successfully develop and commercialize our technologies, which may require us to curtail or cease our research and development activities. Since 2007, we have been developing patent-pending enzyme technology to enable the production of ethanol from a combination of starch and cellulose, or from cellulose alone, and in July 2011, we acquired Zymetis, Inc., a biochemical research and development firm, with several patents pending and in-process R&D utilizing the Z-microbe™ to produce renewable chemicals and advanced fuels from renewable feedstocks. Although the viability of our technology has been demonstrated in the lab, there can be no assurance that we will be able to commercialize our technology.To date, we have not completed a large-scale commercial prototype of our technology and are uncertain at this time when completion of a commercial scale prototype will occur.Commercialization risks include economic financial feasibility at commercial scale, availability of funding to complete large-scale commercial prototype, ability of Z-microbeTMto function at commercial scale and ability to obtain regulatory approvals, and market acceptance of product. S-13 Risks related to ownership of our stock Future sales and issuances of rights to purchase common stock by us could result in additional dilution of the percentage ownership of our stockholders and could cause our stock price to fall. We may issue equity or convertible securities in the future. To the extent we do so, our stockholders may experience substantial dilution. We may sell common stock, convertible securities or other equity securities in one or more transactions at prices and in a manner we determine from time to time. If we sell common stock, convertible securities or other equity securities in more than one transaction, investors may be materially diluted by subsequent sales and new investors could gain rights superior to our existing stockholders. Our stock price is highly volatile, which could result in substantial losses for investors and in litigation against us. The market price of our common stock has fluctuated significantly in the past and may continue to fluctuate significantly in the future. The market price of our common stock may continue to fluctuate in response to one or more of the following factors, many of which are beyond our control: ● fluctuations in the market prices of ethanol and its co-products including WDG and corn oil; ● the cost of key inputs to the production of ethanol, including corn and natural gas; ● the volume and timing of the receipt of orders for ethanol from major customers; ● competitive pricing pressures; ● our ability to produce, sell and deliver ethanol on a cost-effective and timely basis; ● the announcement, introduction and market acceptance of one or more alternatives to ethanol; ● losses resulting from adjustments to the fair values of our outstanding warrants to purchase our common stock; ● changes in market valuations of companies similar to us; ● stock market price and volume fluctuations generally; ● regulatory developments or increased enforcement; ● fluctuations in our quarterly or annual operating results; ● additions or departures of key personnel; ● our inability to obtain financing; and ● our financing activities and future sales of our common stock or other securities. Demand for ethanol could be adversely affected by a slowdown in overall demand for oxygenote and gasoline additive products. The levels of our ethanol production and purchases for resale will be based upon forecasted demand. Accordingly, any inaccuracy in forecasting anticipated revenues and expenses could adversely affect our business. The failure to receive anticipated orders or to complete delivery in any quarterly period could adversely affect our results of operations for that period. Quarterly results are not necessarily indicative of future performance for any particular period, and we may not experience revenue growth or profitability on a quarterly or an annual basis. The trading price of our common stock may decline, which may result in substantial losses to you and which may include the complete loss of your investment. In the past, securities class action litigation has often been brought against a company following periods of high stock price volatility. We may be the target of similar litigation in the future. Securities litigation could result in substantial costs and divert management’s attention and our resources away from our business. S-14 Any of the risks described above could have a material adverse effect on our results of operations or the price of our common stock, or both. We do not intend to pay dividends. We have not paid any cash dividends on any of our securities since inception and we do not anticipate paying any cash dividends on any of our securities in the foreseeable future. Our principal shareholders hold a substantial amount of our common stock. As of April 2, 2015, Eric A. McAfee, our Chief Executive Officer and Chairman of the Board, and Laird Q. Cagan, a former board member, in the aggregate, beneficially owned approximately 28.7% of our common stock outstanding. In addition, the other members of our Board of Directors and management, in the aggregate, excluding Eric McAfee, beneficially owned approximately 5.0% of our common stock. Our lender, Third Eye Capital, acting as principal and an agent, beneficially owned approximately 12.5% of our common stock. As a result, these shareholders, acting together, will be able to influence many matters requiring shareholder approval, including the election of directors and approval of mergers and acquisitions and other significant corporate transactions. The interests of these shareholders may differ from yours and this concentration of ownership enables these shareholders to exercise influence over many matters requiring shareholder approval, may have the effect of delaying, preventing or deterring a change in control, and could deprive you of an opportunity to receive a premium for your securities as part of a sale of the company and may affect the market price of our securities. The conversion of convertible securities and the exercise of outstanding options and warrants to purchase our common stock could substantially dilute your holdings and reduce the voting power of your shares, impede our ability to obtain additional financing and cause us to incur additional expenses. Our Series B convertible preferred stock is convertible into our common stock. As of March 31, 2015, there were 1.6 million shares of our Series B convertible preferred stock outstanding, convertible into shares of our common stock on a 10 to 1 ratio. Certain of our financing arrangements, such as our subordinated notes, our line of credit with Laird Cagan, our arrangements with Third Eye Capital and our working capital arrangements with Heiskell are convertible into, or contain the right to purchase, shares of our common stock at fixed prices. As of March 31, 2015, there were outstanding warrants to purchase 351 thousand shares of our common stock. Additionally, there are outstanding warrants and options to acquire our common stock issued to employees, directors and others. As of March 31, 2015, there were outstanding warrants and options to purchase 1.3 million shares of our common stock. Such securities allow their holders an opportunity to profit from a rise in the market price of our common stock such that conversion of the securities will result in dilution of the equity interests of our common stockholders. The terms on which we may obtain additional financing may be adversely affected by the existence and potentially dilutive impact of our outstanding convertible and other promissory notes, Series B convertible preferred stock, options and warrants. In addition, holders of our outstanding promissory notes and certain warrants have registration rights with respect to the common stock underlying those notes and warrants, the registration of which involves substantial expense. USE OF PROCEEDS The shares covered by this prospectus supplement are being issued pursuant to the Amendment. The Company will receive no cash proceeds in connection with the issuance of these shares. DETERMINATION OF OFFERING PRICE The offering price for the shares of common stock was established through discussions between us and the Note Purchaser, and does not necessarily relate to the market price of our common stock, our asset value, net worth or other established criteria value. S-15 MARKET PRICE OF OUR COMMON STOCK AND RELATED STOCKHOLDER MATTERS Our common stock has been listed on the Nasdaq Stock Market under the symbol “AMTX” since June 6, 2014.Our common stock was previously quoted on the OTC Markets as an OTCQB company under the symbol “AMTX” from November 15, 2011 to June 5, 2014.Prior to November 15, 2011, our common stock was quoted on the OTC Markets as an OTCQB company under the symbol “AEBF.”On May 14, 2014, we effected a 1-for-10 reverse split of our outstanding common stock. The following table sets forth the high and low sale prices, adjusted for the 1-for-10 reverse split, of our outstanding common stock for each quarter for the current fiscal year ending December31, 2015, the fiscal year ended December31, 2014 and the fiscal year ended December31, 2013. High Low Fiscal Year Ending December31, 2015 Third Quarter (through July 23, 2015) $ $ Second Quarter $ $ First Quarter $ $ Fiscal Year Ending December31, 2014 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Fiscal Year Ended December31, 2013 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Holders On March 31, 2015, we had 286 holders of record of our common stock. Transfer Agent Corporate Stock Transfer, Inc. is the transfer agent and registrar for our common stock. Dividend Policy Historically, we have not paid dividends on our common stock, and we currently do not intend to pay any dividends on our common stock in the foreseeable future.We currently plan to retain any earnings to finance the growth of our business rather than to pay cash dividends.Payments of any cash dividends in the future will depend on our financial condition, results of operations and capital requirements as well as other factors deemed relevant by our Board of Directors.Our credit agreement also prohibits us from paying dividends on our common stock. S-16 CAPITALIZATION The following table sets forth our cash and cash equivalents and capitalization as of March 31, 2015 on an actual basis, and on an adjusted basis to give effect to the sale of shares of common stock in this offering. You should read this table in conjunction with our consolidated financial statements and the related notes thereto, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and the other financial information incorporated by reference into this prospectus supplement and the accompanying prospectus. As of March 31, 2015 In thousands, except for par value Actual As Adjusted Cash and cash equivalents $ $ Long-term debt: Current portion of long term debt $ $ Long-term Total long-term debt Shareholders’ equity: Series B convertible preferred stock, $0.001 par value; 7,235 authorized; 1,558 shares issued and outstanding (aggregate liquidation preference of $4,675) 2 2 Common stock, $0.001 par value; 40,000 authorized; 19,847 and 19,924 shares issued and outstanding, respectively 20 20 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ deficit ) ) Total capitalization $ $ S-17 PLAN OF DISTRIBUTION The shares covered by this prospectus supplement are being issued pursuant to the Amendment. We are offering these shares directly to PenberaParis. We are not using an underwriter or selling agent in connection with this offering. These shares will be listed for trading on the Nasdaq Stock Market. LEGAL MATTERS The validity of the shares of common stock offered hereby have been passed upon for us by McDonald Carano Wilson LLP. EXPERTS The consolidated financial statements of Aemetis, Inc. as of December31, 2014 and 2013 and for each of the three years in the period ended December31, 2014 incorporated herein by reference have been so incorporated in reliance on the report of McGladrey LLP, an independent registered public accounting firm, incorporated herein by reference, given on the authority of said firm as experts in accounting and auditing. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports; proxy statements; and other information with the SEC under the Exchange Act.Through our website at www.aemetis.com, you may access, free of charge, our filings, as soon as reasonably practical after we electronically file them with or furnish them to the SEC.Other information contained in our website is not incorporated by reference in, and should not be considered a part of, this prospectus or any accompanying prospectus supplement.You also may read and copy any document we file with the SEC at the SEC’s public reference room at treet, N.E., Washington, D.C. 20549.Please call the SEC at 1-800-SEC-0330 for further information on the public reference room.Our SEC filings are also available to the public from the SEC’s website at www.sec.gov. This prospectus supplement is part of a registration statement on Form S-3 that we filed with the SEC to register the securities offered hereby under the Securities Act.This prospectus supplement does not contain all of the information included in the registration statement, including certain exhibits.You may obtain the registration statement and exhibits to the registration statement from the SEC at the address listed above or from the SEC’s Internet website. S-18 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE The SEC allows us to incorporate by reference the information we file with the SEC, which means that we can disclose important information to you by referring you to those documents.The information that we incorporate by reference is considered to be part of this prospectus.Information that we file with the SEC in the future and incorporate by reference in this prospectus automatically updates and supersedes previously filed information as applicable. We incorporate by reference into this prospectus the following documents filed by us with the SEC, other than any portion of any such documents that are not deemed “filed” under the Exchange Act in accordance with the Exchange Act and applicable SEC rules: ● Our Annual Report on Form 10-K for the year ended December 31, 2014. ● Our Quarterly Report on Form 10-Q for the quarter ended March 31, 2015. ● Our Current Report on Form 8-K filed with the SEC on May 28, 2015. ● The description of our common stock in our Registration Statement on Form 8-A filed with the SEC on June 3, 2014, including any amendment or report filed for the purpose of updating such description. We also incorporate by reference into this prospectus supplement and the accompanying prospectus all documents (other than any portions of any such documents that are not deemed “filed” under the Exchange Act in accordance with the Exchange Act and applicable SEC rules) filed by us under Sections13(a), 13(c), 14, or 15(d) of the Exchange Act after the date of this prospectus supplement. You may request a copy of these filings at no cost, by writing or telephoning us as follows: Aemetis, Inc. Attention:Corporate Secretary 20400 Stevens Creek Boulevard, Suite 700 Cupertino, CA 95014, +1 (408) 213-0940 Any statement contained in a document that is incorporated by reference will be modified or superseded for all purposes to the extent that a statement contained in this prospectus supplement and the accompanying prospectus, or in any other document that is subsequently filed with the SEC and incorporated by reference, modifies, or is contrary to that previous statement.Any statement so modified or superseded will not be deemed a part of this prospectus supplement or the accompanying prospectus, except as so modified or superseded.Since information that we later file with the SEC will update and supersede previously incorporated information, you should look at all of the SEC filings that we incorporate by reference to determine if any of the statements in this prospectus supplement or the accompanying prospectus or in any documents previously incorporated by reference have been modified or superseded. S-19 Aemetis, Inc. 76,500 Shares of Common Stock PROSPECTUS SUPPLEMENT July 24, 2015 S-20 Common Stock Preferred Stock Debt Securities Warrants Rights Units We may offer and sell from time to time common stock, preferred stock, debt securities, warrants, rights and units that include any of these securities. The preferred stock or warrants may be convertible into or exercisable or exchangeable for common or preferred stock or other of our securities registered hereunder. The debt securities may be convertible into, or exercisable or exchangeable for, common stock. Our common stock is listed on the NASDAQ Global Market and trades under the symbol “AMTX.” We may offer and sell these securities to or through one or more underwriters, dealers and agents, or directly to purchasers, on a continuous or delayed basis. This prospectus describes some of the general terms that may apply to these securities and the general manner in which they may be offered. The specific terms of any securities to be offered, and the specific manner in which they may be offered, will be described in a supplement to this prospectus. You should read this prospectus and each applicable prospectus supplement carefully before you invest. See the “Risk Factors” section of this prospectus on page 3, our filings with the SEC and the applicable prospectus supplement for certain risks that you should consider before investing in our securities. None of the Securities and Exchange Commission, any state securities commission or any other regulatory body has approved or disapproved of these securities nor passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is October 17, 2014. TABLE OF CONTENTS About This Prospectus 1 Available Information 1 Incorporation of Certain Information by Reference 2 Forward-Looking Statements 3 Risk Factors 3 Description of Securities We May Offer 4 Description of Capital Stock 4 Description of Preferred Stock 7 Description of Debt Securities 8 Description of Warrants 20 Description of Rights 22 Description of Units 24 Ratio of Earnings to Fixed Charges 25 Use of Proceeds 26 Plan of Distribution 27 Validity of the Securities 29 Experts 29 ABOUT THIS PROSPECTUS This document is called a prospectus and is part of a registration statement that we have filed with the Securities and Exchange Commission (“SEC”), using a “shelf” registration process. Under this shelf registration process, we may, from time to time, sell any combination of the securities described in this prospectus in one or more offerings in amounts that we will determine from time to time. This prospectus provides you with a general description of the securities we may offer. Each time we offer a type or series of securities described in this prospectus we will provide a prospectus supplement, incorporate information by reference into this prospectus, or use other offering material, as applicable, containing more specific information about the terms of the securities that are being offered. We may also authorize one or more free writing prospectuses to be provided to you that may contain material information relating to these offerings and securities. This prospectus, together with applicable prospectus supplements, any information incorporated by reference, and any related free writing prospectuses we file with the SEC, includes all material information relating to these offerings and securities. We may also add, update or change in the prospectus supplement any of the information contained in this prospectus or in the documents that we have incorporated by reference into this prospectus, including without limitation, a discussion of any risk factors or other special considerations that apply to these offerings or securities or the specific plan of distribution. If there is any inconsistency between the information in this prospectus and a prospectus supplement or information incorporated by reference having a later date, you should rely on the information in that prospectus supplement or incorporated information having a later date. We urge you to read carefully this prospectus, any applicable prospectus supplement and any related free writing prospectus, together with the information incorporated herein by reference as described under the heading “Incorporation of Certain Information by Reference,” before buying any of the securities being offered. You should rely only on the information we have provided or incorporated by reference in this prospectus, any applicable prospectus supplement and any related free writing prospectus. We have not authorized anyone to provide you with different information. No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this prospectus, any applicable prospectus supplement or any related free writing prospectus. Neither the delivery of this prospectus nor any sale made under it implies that there has been no change in our affairs or that the information in this prospectus is correct as of any date after the date of this prospectus. You should assume that the information in this prospectus, any applicable prospectus supplement or any related free writing prospectus is accurate only as of the date on the front of the document and that any information we have incorporated by reference is accurate only as of the date of the document incorporated by reference, regardless of the time of delivery of this prospectus, any applicable prospectus supplement or any related free writing prospectus, or any sale of a security. The registration statement containing this prospectus, including exhibits to the registration statement, provides additional information about us and the securities offered under this prospectus and any prospectus supplement. We have filed and plan to continue to file other documents with the SEC that contain information about us and our business. Also, we will file legal documents that control the terms of the securities offered by this prospectus as exhibits to the reports that we file with the SEC. The registration statement and other reports can be read at the SEC Internet site or at the SEC offices mentioned under the heading “Available Information.” This prospectus contains summaries of certain provisions contained in some of the documents described herein, but reference is made to the actual documents for complete information. All of the summaries are qualified in their entirety by the actual documents. Copies of some of the documents referred to herein have been filed, will be filed or will be incorporated by reference as exhibits to the registration statement of which this prospectus is a part, and you may obtain copies of those documents as described below under “Available Information.” AVAILABLE INFORMATION We have filed with the SEC a registration statement on Form S-3 under the Securities Act of 1933, as amended (“Securities Act”), with respect to the securities covered by this prospectus. This prospectus, which is a part of the registration statement, does not contain all of the information set forth in the registration statement or the exhibits and schedules filed therewith. For further information with respect to us and the securities covered by this prospectus, please see the registration statement and the exhibits filed with the registration statement. A copy of the registration statement and the exhibits filed with the registration statement may be inspected without charge at the Public Reference Room maintained by the SEC, located at treet, N.E., Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for more information about the operation of the Public Reference Room. The SEC also maintains an Internet website that contains reports, proxy and information statements and other information regarding registrants that file electronically with the SEC. The address of the website is http://www.sec.gov. 1 We are subject to the information and periodic reporting requirements of the Securities Exchange Act of 1934, as amended (“Exchange Act”), and, in accordance therewith, we file periodic reports, proxy statements and other information with the SEC. Such periodic reports, proxy statements and other information are available for inspection and copying at the Public Reference Room and website of the SEC referred to above. We maintain a website at http://www.aemetis.com. You may access our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports filed pursuant to Sections 13(a) or 15(d) of the Exchange Act with the SEC free of charge at our website as soon as reasonably practicable after such material is electronically filed with, or furnished to, the SEC. Our website and the information contained on that site, or connected to that site, are not incorporated into and are not a part of this prospectus. INCORPORATION OF CERTAIN INFORMATION BY REFERENCE The SEC’s rules allow us to incorporate by reference information into this prospectus. This means that we can disclose important information to you by referring you to another document. Any information referred to in this way is considered part of this prospectus from the date we file that document. Any reports filed by us with the SEC after the date of this prospectus and before the date that the offering of the securities by means of this prospectus is terminated will automatically update and, where applicable, supersede any information contained in this prospectus or incorporated by reference in this prospectus. We incorporate by reference into this prospectus the following documents or information filed with the SEC (other than, in each case, documents or information deemed to have been furnished and not filed in accordance with SEC rules): ● Our Annual Report on Form 10-K for the year ended December 31, 2013; ● Our Quarterly Reports on Form 10-Q for the quarters ended March 31, 2014 and June 30, 2014; ● Our Current Report on Form 8-K filed with the SEC on June 3, 2014; and ● The description of our common stock contained in the Registration Statement on Form 8-A filed with the SEC on June 3, 2014. Additionally, all documents filed by us with the SEC under Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act, after (i) the date of the initial registration statement and prior to effectiveness of the registration statement, and (ii) the date of this prospectus and before the termination or completion of this offering, shall be deemed to be incorporated by reference into this prospectus from the respective dates of filing of such documents, except that we do not incorporate any document or portion of a document that is “furnished” to the SEC, but not deemed “filed.” Any information that we subsequently file with the SEC that is incorporated by reference as described above will automatically update and supersede any previous information that is part of this prospectus. We will provide without charge to each person, including any beneficial owner, to whom this prospectus is delivered, upon his or her written or oral request, a copy of any or all documents referred to above which have been or may be incorporated by reference into this prospectus excluding exhibits to those documents unless they are specifically incorporated by reference into those documents. Written or telephone requests should be directed to Aemetis, Inc., 20400 Stevens Creek Boulevard, Suite 700, Cupertino, CA 95014, Attention: Investor Relations; telephone +1 (408) 213-0940. 2 FORWARD-LOOKING STATEMENTS This prospectus, including the documents we incorporate by reference into it, contains forward-looking statements within the meaning of Section 27A of the Securities Act, and Section 21E of the Exchange Act. Such statements include, without limitation, statements regarding our expectations, hopes or intentions regarding the future. These forward looking statements can often be identified by their use of words such as “expect,” “believe,” “anticipate,” “outlook,” “could,” “target,” “project,” “intend,” “plan,” “seek,” “estimate,” “should,” “may” and “assume,” as well as variations of such words and similar expressions referring to the future. Forward-looking statements involve certain risks and uncertainties, many of which are beyond our control. If any of those risks and uncertainties materialize, actual results could differ materially from those discussed in any such forward-looking statement. Among the factors that could cause actual results to differ materially from those discussed in forward-looking statements are those discussed under the heading “Risk Factors” below, those discussed under the heading “Risk Factors” and in other sections of our Annual Report on Form 10-K for the year ended December 31, 2013, as well as in our other reports filed from time to time with the SEC that are incorporated by reference into this prospectus. See “Available Information” and “Incorporation of Certain Information by Reference” for information about how to obtain copies of those documents. All forward-looking statements in this prospectus and the documents incorporated by reference into it are made only as of the date of the document in which they are contained, based on information available to us as of the date of that document, and we caution you not to place undue reliance on forward-looking statements in light of the risks and uncertainties associated with them. Except as required by law, we undertake no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. RISK FACTORS Investing in our securities involves significant risks. You should review carefully the risks and uncertainties described under the heading “Risk Factors” contained in, or incorporated into, the applicable prospectus supplement and any related free writing prospectus, and under similar headings in the other documents that are incorporated by reference herein or therein. Each of the referenced risks and uncertainties could adversely affect our business, operating results and financial condition, as well as adversely affect the value of an investment in our securities. SELECTED CONSOLIDATED FINANCIAL DATA The following tables set forth selected consolidated financial data for the periods ended or as of the dates indicated. Such historical consolidated financial data should be read in conjunction with the information set forth in our Annual Report on Form 10-K for the year ended December 31, 2013, filed with the SEC on March 11, 2014 (“Current 10-K”) and incorporated herein by reference. The statement of operations data presented below for each of the years in the three-year period ended December 31, 2013, and the balance sheet data as of December 31, 2012 and 2013, are derived from the audited “Consolidated Financial Statements” contained in our Current 10-K, as adjusted for the reverse stock split which took effect May 15, 2014. Our historical results are not necessarily indicative of the results to be expected for any future periods. (in thousands, except for loss per share and shares outstanding) Year Ended December 31 Statement of Operations Data Sales $ $ $ Cost of goods sold Gross profit ) Research and development expenses Selling, general and administrative expenses Operating income (loss) $ $ ) $ ) Interest expense Net loss ) ) ) Loss per common share – basic and diluted* $ ) $ ) $ ) Weighted average shares outstanding – basic and diluted* $ December 31 Balance Sheet Data Total assets $ $ Current Liabilities Long-term debt Total Stockholder’s Equity (Deficit) $ ) * The loss per common share and weighted average shares outstanding for all periods presented reflect the one-for-ten reverse split, which took effect May 15, 2014. 3 DESCRIPTION OF SECURITIES WE MAY OFFER We may issue from time to time, in one or more offerings the following securities: ● shares of common stock; ● shares of preferred stock; ● debt securities, which may be senior or subordinated and may be convertible into or exchangeable for common stock; ● warrants exercisable for debt securities, common stock or preferred stock; ● rights to purchase any of such securities; and ● units of debt securities, common stock, preferred stock or warrants, in any combination. This prospectus contains a summary of the material general terms of the various securities that we may offer. The specific terms of the securities will be described in a prospectus supplement, information incorporated by reference or related free writing prospectus, which may be in addition to or different from the general terms summarized in this prospectus. Where applicable, the prospectus supplement, information incorporated by reference or related free writing prospectus will also describe any material United States federal income tax considerations relating to the securities offered and indicate whether the securities offered are or will be listed on any securities exchange. The summaries contained in this prospectus and in any prospectus supplements, information incorporated by reference or related free writing prospectus may not contain all of the information that you would find useful. Accordingly, you should read the actual documents relating to any securities sold pursuant to this prospectus. See “Available Information” and “Incorporation of Certain Information by Reference” for information about how to obtain copies of those documents. The terms of any particular offering, the initial offering price and the net proceeds to us will be contained in the prospectus supplement, information incorporated by reference or free writing prospectus, relating to such offering. DESCRIPTION OF CAPITAL STOCK General The following summary of the material features of our capital stock does not purport to be complete and is subject to, and qualified in its entirety by, the provisions of our amended and restated articles of incorporation (“Articles of Incorporation”), the Certificate of Designation of Series B Preferred Stock, our bylaws (“Bylaws”) and other applicable law. See “Available Information.” Authorized and Outstanding Capital Stock Our authorized capital stock consists of 40,000,000 shares of common stock, $0.001 par value per share, and 65,000,000 shares of preferred stock, $0.001 par value per share, of which 7,235,565 shares are designated as Series B Preferred Stock. As of June 30, 2014, there were 20,427,827 shares of common stock and 2,376,061 shares of Series B Preferred Stock issued and outstanding. On May 9, 2014, we effected a one-for-ten reverse split of our common stock. All share information contained in this prospectus reflects the effect of that reverse stock split. The following description of our capital stock does not purport to be complete and should be reviewed in conjunction with our Articles of Incorporation, including our Certificate of Designation of Series B Preferred, and our Bylaws. 4 Common Stock Dividends Subject to provisions of the Nevada Revised Statutes, or the NRS, the rights of holders of our Series B Preferred Stock and to any future rights which may be granted to the holders of any series of our preferred stock, dividends are paid on our common stock when and as declared by our board of directors. Voting rights Each holder of shares of our common stock is entitled to one vote per share on all matters submitted to a vote of our common stockholders. Holders of our common stock are not entitled to cumulative voting rights. Liquidation If we are liquidated, holders of our common stock are entitled to receive all remaining assets available for distribution to stockholders after satisfaction of our liabilities and the preferential rights of any of our preferred stock that may be outstanding at that time. Preemptive rights The holders of our common stock do not have any preemptive, conversion or redemption rights by virtue of their ownership of the common stock. Listing Our common stock is listed on the NASDAQ Global Market and trades under the symbol “AMTX.” Transfer Agent And Registrar The Transfer Agent and Registrar for our common stock is Corporate Stock Transfer. Preferred Stock Our Articles of Incorporation authorize our Board of Directors (“Board”) to issue shares of preferred stock in one or more classes or series within a class upon authority of the Board without further stockholder approval. Any preferred stock issued in the future may rank senior to the Common Stock with respect to the payment of dividends or amounts upon our liquidation, dissolution or winding up. In addition, any such shares of preferred stock may have class or series voting rights. Moreover, under certain circumstances, the issuance of preferred stock or the existence of the un-issued preferred stock might tend to discourage or render more difficult a merger or other change in control. The issuance of preferred stock, while providing desirable flexibility in connection with possible acquisitions and other corporate purposes, could have the effect of making it more difficult for a third party to acquire, or of discouraging a third party from acquiring, us or a majority of our outstanding voting stock. Series B Preferred Stock Voting Holders of our Series B Preferred Stock are entitled to the number of votes equal to the number of shares of Common Stock into which the shares of Series B Preferred Stock held by such holder could be converted as of the record date. Currently each share of Series B Preferred Stock is entitled to one-tenth (1/10) of a vote per share of Series B Preferred Stock. In addition, without obtaining the approval of the holders of at least two-thirds (2/3) of the outstanding Series B Preferred Stock, the Company cannot: ● increase or decrease (other than by redemption or conversion) the total number of authorized shares of Series B Preferred Stock; ● effect an exchange, reclassification or cancellation of all or a part of the Series B Preferred Stock, including a reverse stock split, but excluding a stock split; ● effect an exchange, or create a right of exchange, of all or part of the shares of another class of shares into shares of Series B Preferred Stock; or ● alter or change the rights, preferences or privileges of the shares of Series B Preferred Stock so as to affect adversely the shares of such series. 5 Dividends Holders of all of our shares of Series B Preferred Stock are entitled to receive noncumulative dividends payable in preference and prior to any declaration or payment of any dividend on the Common Stock as may from time to time be declared by the Board out of funds legally available for that purpose at the rate of 5% of the original issue price of $3.00 per share. Liquidation Preference In the event of any voluntary or involuntary liquidation, dissolution or winding up of the Company, the holders of the Series B Preferred Stock are entitled to receive, prior and in preference to any payment to the holders of the Common Stock, the original issue price of $3.00 per share plus all declared but unpaid dividends (if any) on the Series B Preferred Stock. Conversion Each share of Series B Preferred Stock is convertible, at the option of the holder thereof at any time, into shares of Common Stock at the then effective conversion rate. In addition, at such time as a registration statement covering the resale of the shares of Common Stock issuable upon the conversion of the Series B Preferred Stock is declared effective, then all outstanding Series B Preferred Stock shall be automatically converted into Common Stock at the then effective conversion rate. The conversion rate of the Series B Preferred Stock is adjusted for stock splits, stock dividends, stock combinations, reclassifications, exchanges and the like. Assuming all of the issued and outstanding shares of Series B Preferred Stock are converted to Common Stock, the 2,376,061 issued and outstanding shares of Series B Preferred Stock will be converted to an aggregate of 237,610 shares of Common Stock. Anti-Takeover Provisions Certain provisions of Nevada law, our Articles of Incorporation and our Bylaws may have the effect of delaying, deferring or discouraging another person from acquiring control of the Company. Nevada Law Nevada’s “combinations with interested stockholders” statutes (NRS 78.411 through 78.444, inclusive) prohibit specified types of business “combinations” between certain Nevada corporations and any person deemed to be an “interested stockholder” for two years after such person first becomes an “interested stockholder” unless the corporation’s board of directors approves the combination (or the transaction by which such person becomes an “interested stockholder”) in advance, or unless the combination is approved by the board of directors and sixty percent of the corporation’s voting power not beneficially owned by the interested stockholder, its affiliates and associates. Furthermore, in the absence of prior approval certain restrictions may apply even after such two-year period. For purposes of these statutes, an “interested stockholder” is any person who is (1) the beneficial owner, directly or indirectly, of ten percent or more of the voting power of the outstanding voting shares of the corporation, or (2) an affiliate or associate of the corporation and at any time within the two previous years was the beneficial owner, directly or indirectly, of ten percent or more of the voting power of the then-outstanding shares of the corporation. The definition of the term “combination” is sufficiently broad to cover most significant transactions between a corporation and an “interested stockholder.” Nevada’s “acquisition of controlling interest” statutes (NRS 78.378 through 78.3793, inclusive) contain provisions governing the acquisition of a controlling interest in certain Nevada corporations. These “control share” laws provide generally that any person that acquires a “controlling interest” in certain Nevada corporations may be denied voting rights, unless a majority of the disinterested stockholders of the corporation elects to restore such voting rights. These laws would apply to us if we were to have 200 or more stockholders of record (at least 100 of whom have addresses in Nevada appearing on our stock ledger) and do business in the State of Nevada directly or through an affiliated corporation, unless the Articles of Incorporation or Bylaws in effect on the tenth day after the acquisition of a controlling interest provide otherwise. These laws provide that a person acquires a “controlling interest” whenever a person acquires shares of a subject corporation that, but for the application of these provisions of the NRS, would enable that person to exercise (1) one-fifth or more, but less than one-third, (2) one-third or more, but less than a majority or (3) a majority or more, of all of the voting power of the corporation in the election of directors. Once an acquirer crosses one of these thresholds, shares which it acquired in the transaction taking it over the threshold and within the 90 days immediately preceding the date when the acquiring person acquired or offered to acquire a controlling interest become “control shares” to which the voting restrictions described above apply. 6 In addition, NRS 78.139 also provides that directors may resist a change or potential change in control if the directors, by majority vote of a quorum, determine that the change is opposed to, or not in, the best interests of the corporation. Board of Directors Vacancies Under NRS 78.335, one or more of the incumbent directors may be removed from office by the vote of stockholders representing two-thirds or more of the voting power of the issued and outstanding stock entitled to vote. The Articles of Incorporation and Bylaws authorize only the Board to fill vacant directorships. In addition, the number of directors constituting the Board is set only by resolution adopted by a majority vote of the entire Board. These provisions prevent a stockholder from increasing the size of the Board and gaining control of the Board by filling the resulting vacancies with its own nominees. No Cumulative Voting The NRS does not permit stockholders to cumulate their votes other than in the election of directors, and then only if expressly authorized by the Articles of Incorporation. The Articles of Incorporation as currently in effect do not provide for cumulative voting in election of directors. DESCRIPTION OF PREFERRED STOCK Shares of our preferred stock may be issued in one or more series, and our Board is authorized to determine the designation and to fix the number of shares of each series. Our Board is further authorized to fix and determine the dividend rate, premium or redemption rates, conversion rights, voting rights, preferences, privileges, restrictions and other variations granted to or imposed upon any wholly unissued series of our preferred stock. Prior to the issuance of shares of a series of preferred stock, our Board will adopt resolutions and file a certificate of designation with the Secretary of State of the State of Nevada. The certificate of designation will fix for each series the designation and number of shares and the rights, preferences, privileges and restrictions of the shares including, but not limited to, the following: ● voting rights, if any, of the preferred stock; ● any rights and terms of redemption; ● the dividend rate(s), period(s) and/or payment date(s) or method(s) of calculation applicable to the preferred stock; ● whether dividends are cumulative or non-cumulative, and if cumulative, the date from which dividends on the preferred stock will accumulate; ● the relative ranking and preferences of the preferred stock as to dividend rights and rights upon the liquidation, dissolution or winding up of our affairs; ● the terms and conditions, if applicable, upon which the preferred stock will be convertible into common stock, another series of preferred stock, or any other class of securities being registered hereby, including the conversion price (or manner of calculation) and conversion period; ● the provision for redemption, if applicable, of the preferred stock; 7 ● the provisions for a sinking fund, if any, for the preferred stock; ● liquidation preferences; ● any limitations on the issuance of any class or series of preferred stock ranking senior to or on a parity with the class or series of preferred stock as to dividend rights and rights upon liquidation, dissolution or winding up of our affairs; and ● any other specific terms, preferences, rights, limitations or restrictions of the preferred stock. In addition to the terms listed above, we will set forth in a prospectus supplement, information incorporated by reference, or related free writing prospectus the following terms relating to the class or series of preferred stock being offered: ● the number of shares of the preferred stock offered, the liquidation preference per share and the offering price of the preferred stock; ● the procedures for any auction and remarketing, if any, for the preferred stock; ● any listing of the preferred stock on any securities exchange; and ● a discussion of any material and/or special United States federal income tax considerations applicable to the preferred stock. DESCRIPTION OF DEBT SECURITIES We may issue debt securities in one or more distinct series. This section summarizes the material terms of the debt securities that are common to all series. Most of the financial terms and other specific material terms of any series of debt securities that we offer will be described in a prospectus supplement or term sheet to be attached to the front of this prospectus. Since the terms of specific debt securities may differ from the general information provided below, you should rely on information in the prospectus supplement or term sheet that contradicts different information below. As required by federal law for all bonds and notes of companies that are publicly offered, the debt securities are governed by a document called an “indenture.” An indenture is a contract between us and a financial institution acting as trustee on your behalf. The trustee has two main roles. First, the trustee can enforce your rights against us if we default. There are some limitations on the extent to which the trustee acts on your behalf, described in the second paragraph under “Events of Default.” Second, the trustee performs certain administrative duties for us. Senior and subordinated debt securities will be issued by us under an indenture dated as of, 20, as supplemented from time to time (the “indenture”), between us, as issuer, and , as trustee (the “trustee”). The indenture is subject to and governed by the Trust Indenture Act of 1939, as amended (the “TIA”). The terms “we,” “our” and “us,” when used to refer to an issuer of securities, means Aemetis, Inc. Because this section is a summary, it does not describe every aspect of the debt securities and the indenture. We urge you to read the indenture because it, and not this description, defines your rights as a holder of debt securities. For example, in this section, we use capitalized words to signify terms that are specifically defined in the indenture. Some of the definitions are repeated in this prospectus, but for the rest you will need to read the indenture. See “Where to Find More Information” for information on how to locate the indenture and any supplemental indentures that may be filed. 8 General Provisions of the Indenture Each series of debt securities will be unsecured obligations of Aemetis, Inc. Any senior securities will rank equally with all other unsecured and unsubordinated indebtedness of Aemetis, Inc. Any subordinated securities will be subordinated in right of payment to the prior payment in full of the senior indebtedness of Aemetis, Inc. as more fully described in a prospectus supplement or term sheet. The indenture provides that any debt securities proposed to be sold under this prospectus and the attached prospectus supplement or term sheet (“offered debt securities”) and any debt securities issuable upon the exercise of debt warrants or upon conversion or exchange of other offered securities (“underlying debt securities”), as well as other unsecured debt securities, may be issued under the indenture in one or more series. You should read the prospectus supplement or term sheet for the material terms of the offered debt securities and any underlying debt securities, including the following: ●
